**CORRECTED**

                     Local Rule Notice of and Assignment         FILED IN
                                                           1st COURT OF APPEALS
                    of Related Case in Original Proceedings HOUSTON, TEXAS
                                                                4/30/2015 11:08:00 AM
       As required by the Local Rules Relating to Assignment of Related CasesA.toPRINE
                                                                 CHRISTOPHER      and
                                                                        Clerk
Transfers of Related Cases between the First and Fourteenth Courts of Appeals, I
certify that the following related appeal or original proceeding has been previously
filed in either the First or Fourteenth Court of Appeals:

Caption of Related Case: Warren v. Weiner

Trial court
case number
of related case:          Cause #425,578, Harris County Probate Court 4

Appellate court
case number of
related case:            01-13-01077-CV

Trial court case
number for which
mandamus relief
is sought:                425,577, Harris County Probate Court 4

Appellate court
case number for
which mandamus
relief is sought:         01-15-00400-CV


                                       /s/ Carol A. Cantrell

                                      April 30, 2015